DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37
CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Matthew Barthalow (Reg. No. 60, 323) on May 16, 2022. 
2.	The application has been amended as follows:
Rejoining claim 8 with claims 1-7 and 9-14. 
1. 	(Currently Amended) A method for collecting microorganisms when the microorganisms are contained in a fluid, comprising:
introducing the fluid into a cavity of a collecting device via at least one admission duct;
capturing the microorganisms when the microorganisms are contained in the fluid by adhesion of the microorganisms onto surfaces of a set of beads retained in the cavity as the fluid passes through the set of beads;
evacuating the fluid from the cavity via at least one evacuating duct;
introducing a reaction liquid into the cavity via at least one admission channel;
detaching the microorganisms from the surfaces of the set of beads with the reaction liquid as the reaction liquid passes through the set of beads; and
evacuating the reaction liquid from the cavity via at least one evacuating channel,
wherein the admission duct is different from the admission channel and the evacuating duct is different from the evacuating channel, and wherein the set of breads includes beads coated with a substance to facilitate the adhesion of the microorganisms onto the surfaces of the set of beads.
3. 	(Currently Amended) The method as claimed in claim 1, wherein at least one upper plate and at least one bottom plate of the collecting device [are configured to] close a reaction module including the cavity [to] and form an airtight confinement enclosure in order to isolate the fluid and the reaction liquid from outside of the collecting device.
4.	(Currently Amended) The method as claimed in claim 2, wherein the cavity has a “C” shape if the cavity is cut along the plane perpendicular to the axis in which the admission channel and the evacuating channel are positioned, to ensure that the reaction liquid passes completely through the set of beads between a moment when the reaction liquid is admitted to the cavity and a moment when the reaction liquid is evacuated from the cavity.
5. 	(Currently Amended) The method as claimed in claim 4, wherein the cavity has a quadrilateral shape if the cavity is cut along a radius passing through the center of the “C” shape and cut[ting] through the “C” shape.
7. 	(Currently Amended) The method as claimed in claim 1, wherein the beads have a diameter in the range from 200 to 600 µm and are retained in the cavity by retaining elements that comprise grids including pores having a diameter smaller than the diameter of the beads and having a diameter in the range from 100 to 500 µm.
8. 	(Currently Amended) The method as claimed in claim 1, wherein the fluid is a gas, the set of beads includes beads coated with glycerol, and the reaction liquid liquefies the glycerol upon contacting the reaction liquid to the beads coated with glycerol.
9. 	(Currently Amended) The method as claimed in claim 1, wherein the fluid is a liquid and passes through the set of beads and then a filter before it being evacuated from the cavity.
10. 	(Currently Amended) The method as claimed in claim 1, wherein the reaction liquid is filtered after it being evacuated from the cavity via the evacuating channel.
11. 	(Currently Amended) The method as claimed in claim 1, further comprising agitating the set of beads to mechanically lyse membranes of the microorganisms [in connection with detaching] during a process which the microorganisms are detached from the surfaces of the set of beads.
12. 	(Currently Amended) The method as claimed in claim 11, wherein [the beads are agitated] said agitating the set of beads is by ultrasound.
13. 	(Currently Amended) The method as claimed in claim 1, further comprising mechanically lysing membranes of the microorganisms to release nucleic acids from the microorganisms and separating the nucleic acids from cellular residues of the microorganisms in the collecting device.
14. 	(Currently Amended) The method as claimed in claim 13, further comprising obtaining amplicons by amplifying the nucleic acids [to obtain amplicons] and detecting the amplicons in the collecting device.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 are allowable in light of applicant’s amendments filed on February 22, 2022 and May 3, 2022, and the examiner’s amendment. The rejections under U.S.C 112 (a) and (b), and 102 (b) have been withdrawn in view of applicant’s amendments filed on February 22, 2022 and May 3, 2022, and the examiner’s amendment. The closest prior art in the record is Chang et al., (US 2008/0237134 A1, published on October 2, 2008). This prior art does not teach that the admission duct is different from the admission channel and the evacuating duct is different from the evacuating channel as recited in claim 1. This prior art either alone or in combination with the other arts in the record does/do not teach or reasonably suggest a method for collecting microorganisms when the microorganisms are contained in a fluid which comprises all limitations recited in claim 1. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        May 16, 2022